 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11    KATRINA CHRISTOPHER,                              Case No. EDCV 18-2478 JC
12                              Plaintiff,
                                                        MEMORANDUM OPINION AND
13                         v.                           ORDER OF REMAND
14
      ANDREW SAUL,1 Commissioner
15    of Social Security Administration,
16                         Defendant.
17
18 I.        SUMMARY
19           On November 26, 2018, plaintiff Katrina Christopher filed a Complaint
20 seeking review of the Commissioner of Social Security’s denial of plaintiff’s
21 application for benefits. The parties have consented to proceed before the
22 undersigned United States Magistrate Judge.
23       This matter is before the Court on the parties’ cross motions for summary
24 judgment, respectively (“Plaintiff’s Motion”) and (“Defendant’s Motion”)
25 (collectively “Motions”). The Court has taken the Motions under submission
26
27           1
                 Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew Saul is hereby
28 substituted in as the defendant in this action.

                                                       1
 1 without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15; November 28, 2018
 2 Case Management Order ¶ 5.
 3         Based on the record as a whole and the applicable law, the decision of the
 4 Commissioner is REVERSED AND REMANDED for further proceedings
 5 consistent with this Memorandum Opinion and Order of Remand.
 6 II.     BACKGROUND AND SUMMARY OF ADMINISTRATIVE
 7         DECISION
 8         On August 1, 2013, a prior Administrative Law Judge (“Prior ALJ”)
 9 determined that plaintiff was not disabled through the date of that decision (“Prior
10 Decision”) based on plaintiff’s prior applications for benefits filed on March 5,
11 2012. (AR 90-98).
12         On November 10, 2014, plaintiff filed new applications for Supplemental
13 Security Income and Disability Insurance Benefits alleging disability beginning on
14 August 2, 2013, due to carpal tunnel syndrome, chronic pain, and high blood
15 pressure. (Administrative Record (“AR”) 15, 268, 275, 343). The Administrative
16 Law Judge (“ALJ”) examined the medical record and heard testimony from
17 plaintiff (who was represented by counsel) and a vocational expert. (AR 66-86).
18         On February 28, 2018, the ALJ determined that plaintiff was not disabled
19 through the date of the decision. (AR 15-26). Specifically, the ALJ found:
20 (1) plaintiff suffered from the following severe impairments: lumbar degenerative
21 disc disease, status-post laminectomy, stenosis, right shoulder impingement,
22 bilateral carpal tunnel syndrome, and obesity (AR 15); (2) plaintiff’s impairments,
23 considered individually or in combination, did not meet or medically equal a listed
24 impairment (AR 18); (3) plaintiff retained the residual functional capacity to
25 perform less than a full range of light work (20 C.F.R. §§ 404.1567(b),
26 ///
27 ///
28 ///

                                             2
 1 416.967(b))2 (AR 19); (4) plaintiff could not perform any past relevant work (AR
 2 24); (5) there are jobs that exist in significant numbers in the national economy
 3 that plaintiff could perform, specifically parking lot signaler, Cashier II, and office
 4 helper (AR 24-25); and (6) plaintiff’s statements regarding the intensity,
 5 persistence, and limiting effects of subjective symptoms were not entirely
 6 consistent with the medical evidence and other evidence in the record (AR 20).
 7 The ALJ expressly declined to “adopt the specific findings” of the Prior ALJ,
 8 finding that “the presumption of continuing nondisability” had been “rebutted” by
 9 “new and material evidence [in the current record] showing changed
10 circumstances,” including plaintiff’s hearing testimony “as well as the
11 documentary medical evidence submitted subsequent to the date of the Prior ALJ
12 Decision. . . .” (AR 15-16).
13          On September 26, 2018, the Appeals Council denied plaintiff’s application
14 for review. (AR 1).
15 III.     APPLICABLE LEGAL STANDARDS
16          A.      Administrative Evaluation of Disability Claims
17          To qualify for disability benefits, a claimant must show that she is unable
18 “to engage in any substantial gainful activity by reason of any medically
19 determinable physical or mental impairment which can be expected to result in
20 death or which has lasted or can be expected to last for a continuous period of not
21 less than 12 months.” Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012)
22 (quoting 42 U.S.C. § 423(d)(1)(A)) (internal quotation marks omitted); 20 C.F.R.
23
            2
              Specifically, the ALJ determined that plaintiff (i) could lift, carry, push, and/or pull
24
     twenty pounds occasionally and ten pounds frequently; (ii) could stand and/or walk for six hours
25   in an eight-hour workday; (iii) could sit for six hours in an eight-hour workday; (iv) could
     occasionally climb ramps and stairs; (v) could never climb ladders, ropes, or scaffolds; (vi) could
26   occasionally balance, stoop, kneel, crouch, and crawl; (vii) could not perform work above
27   shoulder level with the dominant right upper extremity; and (viii) could frequently use the
     bilateral upper extremities for gripping, grasping, and fine manipulation, but could not perform
28   forceful gripping, grasping, or torqueing. (AR 19).

                                                     3
 1 §§ 404.1505(a), 416.905. To be considered disabled, a claimant must have an
 2 impairment of such severity that she is incapable of performing work the claimant
 3 previously performed (“past relevant work”) as well as any other “work which
 4 exists in the national economy.” Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir.
 5 1999) (citing 42 U.S.C. § 423(d)).
 6         To assess whether a claimant is disabled, an ALJ is required to use the five-
 7 step sequential evaluation process set forth in Social Security regulations. See
 8 Stout v. Commissioner, Social Security Administration, 454 F.3d 1050, 1052 (9th
 9 Cir. 2006) (describing five-step sequential evaluation process) (citing 20 C.F.R.
10 §§ 404.1520, 416.920). The claimant has the burden of proof at steps one through
11 four – i.e., determination of whether the claimant was engaging in substantial
12 gainful activity (step 1), has a sufficiently severe impairment (step 2), has an
13 impairment or combination of impairments that meets or medically equals one of
14 the conditions listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (“Listings”)
15 (step 3), and retains the residual functional capacity to perform past relevant work
16 (step 4). Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (citation omitted).
17 The Commissioner has the burden of proof at step five – i.e., establishing that the
18 claimant could perform other work in the national economy. Id.
19         B.     Federal Court Review of Social Security Disability Decisions
20         A federal court may set aside a denial of benefits only when the
21 Commissioner’s “final decision” was “based on legal error or not supported by
22 substantial evidence in the record.” 42 U.S.C. § 405(g); Trevizo v. Berryhill, 871
23 F.3d 664, 674 (9th Cir. 2017) (citation and quotation marks omitted). The
24 standard of review in disability cases is “highly deferential.” Rounds v.
25 Commissioner of Social Security Administration, 807 F.3d 996, 1002 (9th Cir.
26 2015) (citation and quotation marks omitted). Thus, an ALJ’s decision must be
27 upheld if the evidence could reasonably support either affirming or reversing the
28 decision. Trevizo, 871 F.3d at 674-75 (citations omitted). Even when an ALJ’s

                                              4
 1 decision contains error, it must be affirmed if the error was harmless. See
 2 Treichler v. Commissioner of Social Security Administration, 775 F.3d 1090,
 3 1099 (9th Cir. 2014) (ALJ error harmless if (1) inconsequential to the ultimate
 4 nondisability determination; or (2) ALJ’s path may reasonably be discerned
 5 despite the error) (citation and quotation marks omitted).
 6         Substantial evidence is “such relevant evidence as a reasonable mind might
 7 accept as adequate to support a conclusion.” Trevizo, 871 F.3d at 674 (defining
 8 “substantial evidence” as “more than a mere scintilla, but less than a
 9 preponderance”) (citation and quotation marks omitted). When determining
10 whether substantial evidence supports an ALJ’s finding, a court “must consider the
11 entire record as a whole, weighing both the evidence that supports and the
12 evidence that detracts from the Commissioner’s conclusion[.]” Garrison v.
13 Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citation and quotation marks omitted).
14         Federal courts review only the reasoning the ALJ provided, and may not
15 affirm the ALJ’s decision “on a ground upon which [the ALJ] did not rely.”
16 Trevizo, 871 F.3d at 675 (citations omitted). Hence, while an ALJ’s decision need
17 not be drafted with “ideal clarity,” it must, at a minimum, set forth the ALJ’s
18 reasoning “in a way that allows for meaningful review.” Brown-Hunter v. Colvin,
19 806 F.3d 487, 492 (9th Cir. 2015) (citing Treichler, 775 F.3d at 1099).
20         A reviewing court may not conclude that an error was harmless based on
21 independent findings gleaned from the administrative record. Brown-Hunter, 806
22 F.3d at 492 (citations omitted). When a reviewing court cannot confidently
23 conclude that an error was harmless, a remand for additional investigation or
24 explanation is generally appropriate. See Marsh v. Colvin, 792 F.3d 1170, 1173
25 (9th Cir. 2015) (citations omitted).
26         C.    Medical Opinion Evidence
27         In Social Security cases, the amount of weight given to medical opinions
28 generally varies depending on the type of medical professional who provided the

                                              5
 1 opinions, namely “treating physicians,” “examining physicians,” and
 2 “nonexamining physicians.” 20 C.F.R. §§ 404.1527(c)(1)-(2) & (e), 404.1502,
 3 404.1513(a); 20 C.F.R. §§ 416.927(c)(1)-(2) & (e), 416.902, 416.913(a); Garrison,
 4 759 F.3d at 1012 (citation and quotation marks omitted). A treating physician’s
 5 opinion is generally given the most weight, and may be “controlling” if it is “well-
 6 supported by medically acceptable clinical and laboratory diagnostic techniques
 7 and is not inconsistent with the other substantial evidence in [the claimant’s] case
 8 record[.]” 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); Revels v. Berryhill, 874
 9 F.3d 648, 654 (9th Cir. 2017) (citation omitted). In turn, an examining, but non-
10 treating physician’s opinion is entitled to less weight than a treating physician’s,
11 but more weight than a nonexamining physician’s opinion. Garrison, 759 F.3d at
12 1012 (citation omitted).
13         An ALJ may reject the uncontroverted opinion of an examining physician
14 by providing “clear and convincing reasons that are supported by substantial
15 evidence” for doing so. Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005)
16 (citation omitted). Where an examining physician’s opinion is contradicted by
17 another doctor’s opinion, an ALJ may reject such opinion only “by providing
18 specific and legitimate reasons that are supported by substantial evidence.”
19 Garrison, 759 F.3d at 1012 (citation and footnote omitted).
20         An ALJ may provide “substantial evidence” for rejecting a medical opinion
21 by “setting out a detailed and thorough summary of the facts and conflicting
22 clinical evidence, stating his interpretation thereof, and making findings.”
23 Garrison, 759 F.3d at 1012 (citing Reddick v. Chater, 157 F.3d 715, 725 (9th Cir.
24 1998)) (quotation marks omitted). An ALJ must provide more than mere
25 “conclusions” or “broad and vague” reasons for rejecting an examining
26 physician’s opinion. See McAllister v. Sullivan, 888 F.2d 599, 602 (9th Cir.
27 1989) (citation omitted). “[The ALJ] must set forth his own interpretations and
28 ///

                                              6
 1 explain why they, rather than the [physician’s], are correct.” Embrey v. Bowen,
 2 849 F.2d 418, 421-22 (9th Cir. 1988).
 3          An ALJ is required to evaluate “every medical opinion”3 in a claimant’s
 4 case record. 20 C.F.R. §§ 404.1527(b), (c), 416.927(b), (c). While not bound by
 5 statements about a claimant’s condition provided by nonexamining physicians,
 6 ALJs must consider such findings as “opinion evidence,” and determine the
 7 weight to be given such opinions using essentially the same factors for weighing
 8 opinion evidence generally, including “supportability of the opinion in the
 9 evidence,” “the consistency of the opinion with the record as a whole,” “any
10 explanation for the opinion provided by the [nonexamining physician],” as well as
11 “all other factors that could have a bearing on the weight to which an opinion is
12 entitled, [such as] any specialization of the [nonexamining physician].” 20 C.F.R.
13 §§ 404.1527(b), (c), 416.927(b), (c). Since nonexamining physicians, by
14 definition, have no examining or treating relationship with a claimant, the weight
15 given to their opinions will primarily depend on the degree to which the opinions
16 provided are supported by evidence in the case record and the extent to which the
17 physicians explained their opinions. 20 C.F.R. §§ 404.1527(c)(2)(ii), (3),
18 416.927(c)(2)(ii), (3).
19 IV.      DISCUSSION
20          Plaintiff essentially contends that the ALJ improperly “relied on a
21 consultative examiner [and] state agency opinion that did not review any records
22 or very few records[]” and assessed plaintiff’s residual functional capacity based
23 solely on the ALJ’s own, lay interpretation of the raw medical data from individual
24 treatment records. (Plaintiff’s Motion at 7-10). The Court agrees that a remand is
25
26          3
             “Medical opinions are statements from physicians and psychologists or other acceptable
27   medical sources that reflect judgments about the nature and severity of your impairment(s),
     including your symptoms, diagnosis and prognosis, what you can still do despite impairment(s),
28   and your physical or mental restrictions.” 20 C.F.R. § 404.1527(a)(2).

                                                   7
 1 warranted since the ALJ’s residual functional capacity assessment is not supported
 2 by substantial evidence, and the Court cannot find that the ALJ’s error was
 3 harmless.
 4          Here, the ALJ effectively rejected the only medical opinion provided by a
 5 physician who had actually examined plaintiff.4 (AR 23) (ALJ giving “little
 6 weight to the opinion of the consultative examiner, Dr. Barnabe”) (citing Exhibit
 7 B2F [AR 426-30]). The ALJ gave “significant weight” to the opinions provided
 8 by the nonexamining state agency medical consultants (“state agency consultants”)
 9 – the only other medical opinions in the record which address plaintiff’s functional
10 abilities. (AR 23; see AR 106-08, 115-17 [June 2, 2015 opinion of Dr. Jacobs,
11 state agency medical consultant at the initial level, that plaintiff would “be limited
12 to a full range of light work” (“Dr. Jacobs’ Opinion”)]; AR 126-28, 136-38
13 [August 20, 2015, opinion summarily affirming Dr. Jacobs’ Opinion on
14 reconsideration with addition of postural limitations]). In general, the opinion of a
15 non-examining medical consultant may provide substantial evidence for an ALJ’s
16 decision if the medical opinion relies on and is consistent with the medical record
17 as a whole. See Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001)
18 (opinion of non-examining medical expert “may constitute substantial evidence
19 when it is consistent with other independent evidence in the record”) (citation
20 omitted); see, e.g., Sportsman v. Colvin, 637 Fed. Appx. 992, 995 (9th Cir. 2016)
21 (“ALJ did not err in assigning substantial weight to the state agency medical
22 consultant whose opinion relied on and was consistent with the medical evidence
23 of record.”) (citing id.). The opinions of the state agency consultants in plaintiff’s
24 ///
25
26          4
             In the May 20, 2015 report of a complete orthopedic evaluation of plaintiff by Dr.
27   Vincente Bernabe, a consultative examining orthopedic surgeon, essentially opined that plaintiff
     had the residual functional capacity to perform medium work (“Dr. Bernabe’s Opinions”) (AR
28   104, 113, 426-30).

                                                    8
 1 case, however, appear to have little, if any, probative value beyond the date they
 2 were written.
 3         First, the state agency consultants’ opinions themselves rest on a flimsy
 4 foundation. For example, Dr. Jacobs’ Opinion appears to rely on the “Light RFC”
 5 from the Prior ALJ Decision, implicitly rejecting Dr. Bernabe’s Opinions. (AR
 6 106, 115). As noted above, however, the ALJ here expressly declined to adopt the
 7 findings in the Prior ALJ Decision. (AR 15-16). The only other pertinent medical
 8 evidence in the record available at the initial level was treatment notes from two
 9 medical visits almost a year apart – i.e., March 6, 2014 and January 9, 2015 –
10 which documents that plaintiff had simply been advised to apply ice and heat and
11 to continue taking unspecified pain medication to treat her low back pain, and that
12 plaintiff was also referred to an orthopedic specialist. (AR 104, 113, 414-15, 424-
13 25). On reconsideration, a state agency consultant found “no new [medical
14 evidence of record] for review that would change the original decision.” (AR 126,
15 136).
16         Second, the opinions of the state agency consultants appear to be
17 inconsistent with the medical evidence in the record as a whole. Cf., e.g., Serna v.
18 Berryhill, 2017 WL 8181144, at *5 (C.D. Cal. July 31, 2017) (“[T]he fact that a
19 state agency medical consultant did not review the entire medical record is not
20 error when it is evident that the ALJ reviewed the entire record and concluded that
21 the later records are consistent with the medical evidence as a whole.”) (citation
22 omitted). In short, the new medical evidence submitted after the state agency
23 consultants’ opinions documents repeated complaints from plaintiff of severe pain,
24 medical findings that surgical intervention was indicated for plaintiff’s back
25 condition given the results of objective medical testing and that conservative
26 treatment methods (i.e., epidural injection and medication) had not worked, and
27 that plaintiff continued to experience severe back pain even after the surgery.
28 (See, e.g., AR 612-15, 635-49, 658-59, 662, 666-76, 690). The foregoing stands

                                              9
 1 in stark contrast to the opinions of the state agency consultants which, as discussed
 2 above, appear primarily predicated on treatment notes from two occasions when
 3 plaintiff’s back condition was simply treated with ice and heat and unspecified
 4 pain medication, the consultative examining physician’s opinions which were
 5 rejected by both the ALJ and Dr. Jacobs, as well as the Prior ALJ’s residual
 6 functional capacity assessment which the ALJ expressly declined to adopt.
 7         Third, the ALJ’s summary of the new medical evidence is not entirely
 8 complete or accurate. See generally Gallant v. Heckler, 753 F.2d 1450, 1456 (9th
 9 Cir. 1984) (ALJ may not selectively rely on only the portions of record which
10 support non-disability) (citations omitted); Reddick, 157 F.3d at 722-23 (error for
11 ALJ to paraphrase medical evidence in manner that is “not entirely accurate
12 regarding the content or tone of the record”); cf., e.g., Regennitter v.
13 Commissioner of Social Security Administration, 166 F.3d 1294, 1297 (9th Cir.
14 1999) (A “specific finding” that consists of an “inaccurate characterization of the
15 evidence” cannot support ALJ’s decision); Lesko v. Shalala, 1995 WL 263995 *7
16 (E.D.N.Y. Jan. 5, 1995) (“inaccurate characterizations of the Plaintiff’s medical
17 record” found to constitute reversible error). For example, the ALJ determined
18 generally that “treatment records reveal the [plaintiff] received routine,
19 conservative and non-emergency treatment since the alleged onset date.” (AR 20).
20 Specifically, the ALJ wrote that on January 6, 2016, plaintiff “reported the steroid
21 injections did help her pain[.]” (AR 21) (citing Exhibit B6F at 9 [AR 620]). In
22 the same progress note, however, the treating physician wrote that plaintiff had
23 actually “failed” treatment with epidural injection and medication. (AR 620). In
24 addition, as the ALJ noted, medical records from March 16, 2016, April 25, 2016,
25 and June 9, 2016, reflect objective findings on examination of plaintiff such as
26 muscle spasm and limited range of motion of the lumbar spine. (Exhibit B6F at 6-
27 8 [AR 617-19]). The ALJ’s decision, however, did not mention the additional
28 objective findings that had been identified in the same treatment note (i.e.,

                                              10
 1 radiculopathy, positive straight leg raising test, and reduced sensation), nor that
 2 surgery had been considered as a treatment option at that time. (AR 617-19).
 3         The ALJ also wrote that while “[e]xaminations revealed some symptoms
 4 consistent with the [plaintiff’s] allegations, [] the objective findings failed to
 5 support the severity of her allegations.” (AR 21). As an example, the ALJ wrote
 6 that on July 11, 2017, plaintiff complained of ongoing low back pain and “[a]n
 7 examination showed she had mild difficulty transferring from a chair to standing
 8 to the examination table, she had tenderness to palpation in the back at midline
 9 paraspinal, limited range of motion secondary to pain, and decreased sensation to
10 light touch in the bilateral lower extremities[,]” but it was noted that plaintiff was
11 still able “to ambulate with a normal heel and toe gait, independently, without any
12 assistive device, [and plaintiff] had no use of spinal orthosis, [] had no tenderness
13 in the extremities, and [] had negative straight leg raising.” (AR 21-22) (citing
14 Exhibit B7F at 4-6 [AR 635-37]). Contrary to the ALJ’s apparent suggestion that
15 such objective findings were inconsistent with the alleged extent of plaintiff’s
16 functional limitations, the same records indicate that plaintiff’s treating physician
17 had specifically addressed “the possibility of [] surgical intervention” since
18 plaintiff had “attempted and failed multiple modalities of conservative care,
19 including epidural injections.” (AR 637). Likewise, the ALJ noted that on
20 August 8, 2017, plaintiff “reported ongoing symptoms” but “had similar findings
21 as noted from her July 11, 2017 visit.” (AR 22) (citing Exhibit B7F at 9-12 [AR
22 640-43]). That progress note, however, reflects that plaintiff’s treating orthopedic
23 surgeon had again recommended “surgical intervention” due to the “continued
24 failure of non operative and conservative treatments[,]” and that plaintiff had
25 agreed “to proceed” with the surgery even though, as the ALJ specifically pointed
26 out, plaintiff had reportedly “refuse[d] any surgery” on January 10, 2017. (AR 21,
27 564, 642). Moreover, on October 24, 2017, plaintiff did, in fact, undergo the
28 ///

                                               11
 1 surgery recommended (i.e., “L4 bilateral laminectomy with medial facetectomies
 2 and foraminotomies”). (AR 658-59).
 3          Similarly, while acknowledging that plaintiff had “a brief period with
 4 increased symptoms and limitations following her surgical intervention[,]” the
 5 ALJ still concluded that “the limited evidence thereafter” showed only “some
 6 improvement” which “[did] not support greater limitations” than those noted in the
 7 ALJ’s decision. (AR 22). Nonetheless, such medical records document
 8 “improvement” only in postoperative complications at incision site and plaintiff’s
 9 leg symptoms (AR 667, 671, 673, 690) and, more significantly, reflect that
10 plaintiff had continued to report experiencing very severe low back pain despite
11 the surgery (AR 666 [November 9, 2017 progress note that 16 days after surgery
12 plaintiff rated her pain as “10/10”]; AR 668 [November 16, 2017 progress note
13 that plaintiff had “continued low back pain” with “pain [at] 10/10”]; AR 670
14 [November 22, 2017 progress note that plaintiff had “continued low back pain”
15 with “pain [at] 6/10”]; AR 672 [December 1, 2017 progress note “[p]revious
16 symptoms have stayed the same”]; AR 676, 690 [December 8, 2017 progress note
17 that plaintiff “still has present pain in her back . . . [of] 6/10”]).
18          Considering, at least, the foregoing, the Court cannot conclude that the
19 opinions of the state agency consultants constituted substantial evidence
20 supporting the ALJ’s non-disability determination. See, e.g., Morgan v.
21 Commissioner of Social Security Administration, 169 F.3d 595, 602 (9th Cir.
22 1999) (noting “nonexamining physician’s opinion ‘with nothing more’ [does] not
23 constitute substantial evidence”) (citation omitted); cf., e.g., Sportsman, 2016 WL
24 146030, at *2 (finding that the ALJ did not err in according “substantial weight”
25 to state agency physician’s assessment that predated a year’s worth of medical
26 evidence since ALJ had “reviewed the entire medical history” and “came to a
27 rational conclusion” regarding the plaintiff’s limitations).
28 ///

                                                12
 1         Consequently, it appears that the ALJ’s residual functional capacity
 2 assessment for at least the period after August 20, 2015 (when Dr. Jacobs’
 3 Opinion was affirmed on reconsideration) through the date of the decision was
 4 based solely on the ALJ’s own lay interpretation of the medical records as a
 5 whole. (AR 23) (“In sum, the residual functional capacity assessed by this
 6 decision is supported by the evidence as a whole.”). As a lay person, however, “an
 7 ALJ is ‘simply not qualified to interpret raw medical data in functional terms.’”
 8 Padilla v. Astrue, 541 F. Supp. 2d 1102, 1106 (C.D. Cal. 2008) (quoting Nguyen
 9 v. Chater, 172 F.3d 31, 35 (1st Cir. 1999) (per curiam), and citing Day v.
10 Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975)); see also Manso-Pizarro v.
11 Secretary of Health and Human Services, 76 F.3d 15, 17 (1st Cir. 1996) (“With a
12 few exceptions . . . an ALJ, as a layperson, is not qualified to interpret raw data in
13 a medical record.”); Banks v. Barnhart, 434 F. Supp. 2d 800, 805 (C.D. Cal. 2006)
14 (“[ALJ] must not succumb to the temptation to play doctor and make . . .
15 independent medical findings.”) (citations and quotation marks omitted). Hence,
16 the ALJ’s residual functional capacity assessment is not supported by substantial
17 evidence. See Penny v. Sullivan, 2 F.3d 953, 958 (9th Cir. 1993) (“Without a
18 personal medical evaluation it is almost impossible to assess the residual
19 functional capacity of any individual.”); Tagger v. Astrue, 536 F. Supp. 2d 1170,
20 1181 (C.D. Cal. 2008) (“ALJ’s determination or finding must be supported by
21 medical evidence, particularly the opinion of a treating or an examining
22 physician.”) (citations and internal quotation marks omitted); Winters v. Barnhart,
23 2003 WL 22384784, *6 (N.D. Cal. Oct. 15, 2003) (“The ALJ is not allowed to use
24 his own medical judgment in lieu of that of a medical expert.”) (citations omitted);
25 Gonzalez Perez v. Secretary of Health and Human Services, 812 F.2d 747, 749
26 (1st Cir. 1987) (ALJ may not “substitute his own layman’s opinion for the findings
27 and opinion of a physician”) (citation omitted).
28 ///

                                              13
 1         The Court cannot confidently conclude that the ALJ’s errors were harmless.
 2 For example, at the hearing, the vocational expert testified that there would be no
 3 jobs available if plaintiff (or a hypothetical individual with the same
 4 characteristics as plaintiff) had greater limitations than the ALJ assessed in the
 5 decision. (AR 85). Thus, it is unclear if the failure to rely on a physician’s
 6 medical assessment of plaintiff’s functional abilities was inconsequential to the
 7 ALJ’s ultimate nondisability determination.
 8         Accordingly, a remand is warranted to permit the ALJ to reevaluate the
 9 medical opinion evidence, and – to the extent the ALJ deems it appropriate in light
10 of the foregoing and the record – to have a more current consultative evaluation
11 conducted to assess plaintiff’s functional abilities/limitations. See generally
12 Brawders v. Astrue, 793 F. Supp. 2d 485, 493 (D. Mass. 2011) (citing Perez v.
13 Secretary of Health and Human Services, 958 F.2d 445, 446 (1st Cir. 1991) (per
14 curiam) (“[W]here an ALJ reaches conclusions about [a] claimant’s physical
15 exertional capacity without any assessment of residual functional capacity by a
16 physician, the ALJ’s conclusions are not supported by substantial evidence and it
17 is necessary to remand for the taking of further functional evidence.”)).
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///

                                             14
 1 V.       CONCLUSION5
 2          For the foregoing reasons, the decision of the Commissioner of Social
 3 Security is REVERSED in part, and this matter is REMANDED for further
 4 administrative action consistent with this Opinion.6
 5          LET JUDGMENT BE ENTERED ACCORDINGLY.
 6 DATED: July 30, 2019.
 7                                                  ______________/s/___________________
 8                                                  Honorable Jacqueline Chooljian
                                                    UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23          5
              The Court need not, and has not adjudicated plaintiff’s other challenges to the ALJ’s
24   decision, except insofar as to determine that a reversal and remand for immediate payment of
     benefits would not be appropriate.
25
            6
                When a court reverses an administrative determination, “the proper course, except in rare
26 circumstances, is to remand to the agency for additional investigation or explanation.”
27 Immigration & Naturalization Service v. Ventura, 537 U.S. 12, 16 (2002) (citations and
     quotations omitted); Treichler, 775 F.3d at 1099 (noting such “ordinary remand rule” applies in
28 Social Security cases) (citations omitted).

                                                      15
